Title: Editorial Note
From: 
To: 

“To morrow morning we set out upon our tour into Silesia, where you shall accompany us if you please,” John Quincy Adams wrote to his brother Thomas Boylston Adams on 16 July (above). So began a fourteen-week journey by John Quincy and Louisa Catherine Adams through what is now southern Poland and southern Germany. John Quincy promised to chronicle the trip in a series of letters, adding that should the first one prove “tiresome” Thomas Boylston should reseal it and send it to Abigail Adams, whose “mother’s heart will fill it with all the interest of which it may be destitute in itself” (No. I, below). It was a good time for the Adamses to travel. John Quincy had little diplomatic business to attend to after the successful negotiation of the Prussian-American Treaty of Amity and Commerce of 1799. He hoped some of the information conveyed in his letters might prove valuable to the U.S. government: “I presume those parts of them, which relate to commerce & the manufactures will meet the eye, & as far as proper the attention of the President” (No. III, below). Rather than a boon to diplomacy, the tour proved a rare hiatus from public life, one he called “a period during which I have lived in a blissful ignorance of politics, & news” (JQA to William Vans Murray, 15 Sept. 1800, LbC, APM Reel 134). The trip was also intended to benefit the health of Louisa Catherine, who had suffered a fourth miscarriage a few months earlier. John Quincy told his father-in-law, Joshua Johnson, that they traded the unhealthy Berlin summer for “a long and fatiguing journey, though into a country calculated by the variety of entertainment which it would afford to amuse

the mind, to make the time seem short, and to turn weariness itself into pleasure” (10 Dec., below). Louisa Catherine, once again pregnant, gamely undertook some of the more arduous excursions, even as she experienced bouts of illness. After indisposition kept her from a sunrise ascent of the Giant’s Head mountain, John Quincy voiced his surprised pleasure when on the descent “who should we meet but Louisa, whose headache had left her as the day advanced, & who after coming so far had determined not to return & leave the most important object upon our tour unseen” (No. IV, below). The single letter from Louisa to her father printed here is her only extant correspondence during the trip. She provides her perspective on cities and towns visited, calling one “old and dirty” but describing another as “the most romantic and beautiful spot I ever beheld” (No. VIII, below). John Quincy s Silesia series comprises 28 letters in two sets: seventeen written while he traveled and eleven composed after his return to Berlin. Daily events of the trip are narrated in the letters from the road, which are numbered 1 to 17 and span the dates 20 July to 24 September; eight of them are printed here. In writing these John Quincy often referred to a travel account by Johann Friedrich Zöllner, whom he had met in Berlin in February: Briefe über Schlesien, Krakau, Wieliczka, und die Grafschaft Glatz auf einer Reise im Jahr 1791, 2 vols., Berlin, 1792–1793, a copy of which with Charles Francis Adams’ bookplate is in John Quincy’s library at the Adams National Historical Park. He resumed the Silesia series from his desk in Berlin on 20 December 1800 and completed it on 17 March 1801, writing letters numbered 19 to 29, a single example of which is printed here. This second group details the history, economy, culture, and literature of Silesia. Much of the information is drawn from Karl Ludwig von Klober und Hellscheborn, Von Schlesien vor und seit dem Jar MDCCXXXX, 2 vols., Freiburg, 1785, also with Charles Francis’ bookplate at the Adams National Historical Park. Between the two sets of correspondence, on 3 December John Quincy wrote a letter to his brother numbered 18, but as it is primarily on other subjects the editors chose to print it at its date, below. The letters John Quincy and Louisa Catherine wrote from Silesia provide a portrait of the people and places of central Europe at the dawn of the nineteenth century. Although the region in the summer of 1800 had not entirely escaped recent political, social, and economic upheaval, it was near the end of a period of relative stability. The Adamses explored a land still entrenched in a feudal past, a way of life the Napoleonic Wars and industrialization would soon sweep away. The lives of inhabitants of all socioeconomic classes were a favorite subject, described in portraits of peasants, soldiers, innkeepers, mountain guides, artisans, and merchants. They also commented at length on the natural world, using the language of the sublime and picturesque in writing about mountains and waterfalls in vivid detail. The sunrise from the Giant’s Head is one example, with John Quincy describing “the borders of the horison at the east gradually reddening” before “the great luminary arose in all his glory from the low cloud” (No. IV, below). The Adamses’ servants, Tilly Whitcomb and Elizabeth

Epps, accompanied them on their excursions and also made occasional appearances in the letters. John Quincy’s secretary, Thomas Welsh Jr., remained in Berlin while the Adamses traveled, and the minister sent his letters to Welsh, who copied them into Letterbook No. 10 before sending them on to Thomas Boylston in the United States. Thomas Boylston then offered his older brother’s letters for publication to friend Joseph Dennie Jr., who sought material for his upcoming Philadelphia literary magazine, the Port Folio. Thomas Boylston informed John Quincy of his plan in a 26 October letter, not found, and wrote again on 6 December that he would go ahead and provide Dennie with “copious extracts” of the letters (below). John Quincy responded on 27 December that he had no objection to their publication, although he added, “There will undoubtedly be some passages in the letters not proper for publication, & I can safely depend upon your discretion for omitting them” (LbC, APM Reel 134). William Vans Murray wrote a letter to John Quincy while he was still on tour suggesting that the letters be published, advice that prompted him to continue the series after his return to Berlin. In his response, John Quincy made it clear that he too had mulled publication, but he demurred. After receiving the first numbers of the Port Folio he again asserted that the letters were intended as private: “Their publication was no plan of mine— I wrote them to my brother for the amusement & information of my most intimate relations, without an idea, that they would ever be printed— My brother allowed them to be published, without waiting for my consent, but presuming justly upon my approbation” (Murray to JQA, 10 Oct. 1800, Adams Papers; JQA to Murray, 30 Oct.; 17 March 1801; 7 April, LbC’s, APM Reel 134). Dennie published the letters in the Port Folio in an anonymous series titled “Journal of a Tour through Silesia.” The author was an exceptional travel writer, Dennie told his readers in the first issue: “It will be obvious to every intelligent reader that it has been made by no vulgar traveller, but by a man of genius and observation” (Port Folio, 1:1 [3 Jan. 1801]). John Quincy wrote to Thomas Boylston on 21 March 1801 (Adams Papers) that while he was “truly gratified by the terms of approbation with which he introduces the Silesian letters,” Dennie should refrain from praise in future issues. The letters appeared in 44 of the first 45 weekly issues dated 3 January to 7 November 1801, with thirteen letters appearing in single issues, fourteen serialized in two installments, and one split between three. Dennie numbered the published installments from I to XLIV. None of the recipient’s copies of the Silesia letters have been found. The letterbook transcriptions are presented here for the first time, providing the full letters without redactions of personal information, sensitive political opinions, and accounts of current events in Europe that were excised from the printed version and are described in the notes below. While the redacted material is not voluminous, it is of significant interest, including John Quincy’s comments on Abigail’s anticipated reaction to the letters, his suggestion that nuns in a Silesian convent feared that Louisa

Catherine and Elizabeth Epps were “turkish men in disguise,” his description of a weaver’s recognition of the name Adams, and his statement that “every american patriot” ought to favor greater economic independence for the United States (Nos. I, II, and III, all below). Readers should keep in mind that Welsh was an imperfect copyist, with misspellings attributable to him rather than John Quincy. John Quincy’s Diary for the period, D/JQA/24, APM Reel 27, should also be consulted. In addition to their publication in the Port Folio, an unauthorized edition of the Silesia letters was published in London in 1804 as John Quincy Adams, Letters on Silesia, Written during a Tour through that Country in the Years 1800, 1801, the first book that attributed authorship to him. A review in the Edinburgh Review criticized the “son of the American president” for a work that displayed a “want of originality.” John Quincy expressed misgivings about the London publication, writing in his Diary that he had spoken too freely about public figures in Europe who could read the letters. German and French translations followed that also credited John Quincy as the author: Briefe über Schlesien: Geschrieben auf einer in dem Jahre 1800 durch dieses Land unternommenen Reise, transl. Friedrich Gotthelf Friese, Breslau, 1805, and Lettres sur la Silésie: Écrites en 1800 et 1801, durant le cours d’un voyage fait dans cette province, transl. J. Dupuy, Paris, 1807. The Silesia letters of John Quincy and Louisa Catherine Adams offer insight into their lives during a rare period away from the demands of diplomacy and court life. The correspondence, too, provides an invaluable view of a region on the cusp of cultural transformation as chronicled by erudite travelers with an eye for telling detail (JQA to Joseph Pitcairn, 29 July 1800, OCHP:Joseph Pitcairn Letters; JQA to Welsh, 6 Aug., LbC, APM Reel 134; Kirsten Belgum, “The Culture of Borrowing: Transnational Influence in Travel Writing around 1800,” Studies in Travel Writing, 19:19, 26 [2015]; Walter J. Morris, “John Quincy Adams’s German Library, with a Catalog of His German Books,” Amer. Philos. Soc., Procs.American Philosophical Society, Proceedings, 118:328, 330 [13 Sept. 1974]; D/JQA/27, 13 Feb. 1800, 20 Sept. 1804, APM Reel 30; Linda K. Kerber and Walter J. Morris, “Politics and Literature: The Adams Family and the Port Folio,” WMQ, 23:454, 458–459 [July 1966]; S. D. Stirk, “John Quincy Adams’s Letters on Silesia,” NEQNew England Quarterly., 9:485–499 [Sept. 1936]; Edinburgh Review, 5:180, 181 [Oct. 1804]).